 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    KIMBERLY WILSON,                                         Case No. 2:18-cv-02153-RFB-GWF
 8                                           Plaintiff,
             v.
 9                                                                         ORDER
      LOGISTICARE SOLUTIONS, LLC., et al.
10

11                                        Defendants.
12

13          This matter is before the Court on the Plaintiff’s Motion for Extension of Service (ECF
14   No. 6), filed January 17, 2019. Upon review and consideration, the Court finds good cause
15   exists to grant the Plaintiff’s request. Accordingly,
16          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Service (ECF No.
17   6) is granted. Plaintiff shall have until May 8, 2019, to effectuate service.
18          Dated this 18th day of January, 2019.
19

20
                                                              GEORGE FOLEY, JR.
21                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                          1
